Title: From Thomas Jefferson to Richard Peters, 13 June 1790
From: Jefferson, Thomas
To: Peters, Richard



Dear Sir
New York June 13. 1790.

The inclosed having by some accident been mislaid among my papers it is not till now that I am able to forward it to you according to the request of the writer.
My short stay in Philadelphia, and an untoward accident prevented my having the honor of seeing you there. The invitation which the society of St. Patrick was pleased to honour me with, and which would have procured me a meeting with you was never known to me but on my arrival here, where Mr. Meredith told me of it. He was so good as to promise also to be the bearer of my apology to the society, whom I would certainly have waited on, but for the want of information. Notwithstanding Friday’s vote for Baltimore, some tell us we shall still have the pleasure of sojourning with you at Philadelphia. We shall soon see. In the mean time and at all times I have the honor to be with great esteem and respect Dear Sir Your most obedt. humble servt,

Th: Jefferson

